Citation Nr: 0631018	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for myositis of the 
neck, shoulder, and upper back, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for hemorrhoids with 
anal fissure and residual anal incontinence, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to April 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO denied increased ratings for 
myositis of the neck, shoulder, and upper back and 
hemorrhoids with anal fissure.

In a March 2003 rating decision, the RO granted service 
connection for residual anal incontinence and evaluated the 
disability as part of veteran's already service-connected 
hemorrhoids with anal fissure.  The RO did not increase the 
overall evaluation for the veteran's now combined disability.  
Thus, the issue is as listed on the title page.

On another matter, in a March 2003 rating action, the RO 
informed the veteran that his notice of disagreement (NOD) to 
an August 1996 special apportionment decision, which awarded 
an apportionment of his VA benefits to his former spouse, was 
untimely.  In May 2003, the veteran filed a timely NOD.  In 
February 2005, the RO issued a statement of the case (SOC).  
In June 2005, the veteran filed a VA Form 9.  In this regard, 
the Board observes that the veteran did not file a timely 
substantive appeal within one year of the date of the 
notification of the March 2003 rating action or within 60 
days of the issuance of the SOC.  Moreover, the veteran did 
not even address the timeliness issue on his VA Form 9.  
Thus, the timeliness issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran was scheduled for a June 2006 Board hearing at 
the RO.  The record shows that the hearing was cancelled.  In 
July 2006, the Board received a statement from the veteran 
noting that he did not receive notice of the above hearing 
and requesting that his hearing be rescheduled.  Thus, the RO 
should schedule the veteran for another Board hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



